PROSPECTUS SUPPLEMENT NO. 2 Filed Pursuant to Rule 424(b)(3) Registration File No.333-126491 GENIUS PRODUCTS, INC. PROSPECTUS SUPPLEMENT NO. 2 DATED AUGUST 16, 2007 TO THE PROSPECTUS DATED MAY 16, 2007 This Prospectus Supplement No. 2 supplements our Prospectus dated May 16, 2007 with the following attached documents: A. Quarterly Report on Form 10-Q for the period ended June 30, 2007. B. Current Report on Form 8-K, as filed with the Securities and Exchange Commission on August 16, 2007. The attached information modifies and supersedes, in part, the information in the prospectus. Any information that is modified or superseded in the prospectus shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement No. 2 should be read in conjunction with the Prospectus and Prospectus Supplement No. 1, which are required to be delivered with this Prospectus Supplement. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK.SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS, AS SUPPLEMENTED BY THIS PROSPECTUS SUPPLEMENT AND PROSPECTUS SUPPLEMENT NO. 1. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is August 16, 2007 INDEX TO FILINGS Annex Quarterly Report on Form 10-Q for the period ended June 30, 2007. A Current Report on Form 8-K, as filed with the Securities and Exchange Commission on August 16, 2007. B ANNEX A UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to COMMISSION FILE NUMBER 000-27915 GENIUS PRODUCTS, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0852923 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2230 BROADWAY SANTA MONICA, CA 90404 (Address of principal executive offices) (310) 453-1222 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ an accelerated filer ¨ or a non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes ¨ No x There were 66,652,263 shares outstanding of the issuer's Common Stock as of July 31, 2007. GENIUS PRODUCTS, INC. AND SUBSIDIARIES INDEX PAGE PARTI FINANCIAL INFORMATION Item1 Financial Statements Condensed Consolidated Balance Sheets at June 30, 2007 (unaudited) and December 31, 2006 (audited) 4 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 (unaudited) and 2006 (unaudited) 5 Condensed Consolidated Statements of Cash Flow for the Six Months Ended June 30, 2007 (unaudited) and 2006 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 18 Item4 Controls and Procedures 18 PARTII OTHER INFORMATION Item1 Legal Proceedings 20 Item1A Risk Factors 20 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3 Defaults Upon Senior Securities 21 Item4 Submission of Matters to a Vote of Security Holders 21 Item5 Other Information 21 Item6 Exhibits 21 SIGNATURES 22 2 NOTICE ABOUT FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes “forward-looking statements”. To the extent that the information presented in this Quarterly Report discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These include, among others, the cautionary statements in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this Quarterly Report. These cautionary statements identify important factors that could cause actual results to differ materially from those described in the forward-looking statements. When considering forward-looking statements in this Quarterly Report, you should keep in mind the cautionary statements in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections, and other sections of this Quarterly Report. Except as required by law, we do not intend to update our forward-looking statements, whether written or oral, to reflect events or circumstances after the date of this Quarterly Report. 3 PART I - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PAR VALUE INFORMATION) June 30, December 31, 2007 2006 (Unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ 7,210 $ 3,745 Prepaid expenses and other current assets 110 110 Amounts receivable from affiliate 694 777 Total current assets 8,014 4,632 Investment in Distributor 82,283 84,796 Total assets $ 90,297 $ 89,428 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable - 59 Accrued expenses 898 865 Total current liabilities 898 924 Deferred tax liability 12,860 13,021 Total liabilities 13,758 13,945 Commitments and contingencies Stockholders' equity: Preferred stock, $.0001 par value; 10,000,000 shares authorized; no shares outstanding - - Series W preferred stock, $.0001 par value; 100 shares authorized and outstanding - - Common stock, $.0001 par value; 300,000,000 shares authorized; 66,504,263 and 63,305,195 shares outstanding, respectively 7 6 Additional paid-in capital 110,514 105,375 Accumulated deficit (33,982 ) (29,898 ) Total stockholders' equity 76,539 75,483 Total liabilities and stockholders' equity $ 90,297 $ 89,428 See accompanying notes to condensed unaudited interim financial statements. 4 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT PER SHARE INFORMATION) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (Restated) (Restated) Revenues, net of sales returns, discounts and allowances of $28,102 and $36,945 for the three and six months ended June 30, 2006 $ - $ 76,084 $ - $ 103,997 Total cost of revenues - 86,755 - 115,553 Gross loss - (10,671 ) - (11,556 ) Operating expenses (income): Selling, general and administrative 655 8,772 1,111 14,455 Gain on sale, related party - (23 ) - (63 ) Equity in net loss from Distributor 1,021 - 3,249 - Total operating expenses 1,676 8,749 4,360 14,392 Loss from operations (1,676 ) (19,420 ) (4,360 ) (25,948 ) Interest and other income (expense), net 67 272 117 34 Loss before provision for income taxes (1,609 ) (19,148 ) (4,243 ) (25,914 ) Benefit for income taxes (294 ) (1,227 ) (160 ) (1,273 ) Net loss $ (1,315 ) $ (17,921 ) $ (4,083 ) $ (24,641 ) Basic and diluted EPS Net loss per share $ (0.02 ) $ (0.29 ) $ (0.06 ) $ (0.41 ) Basic and diluted weighted average shares 66,069,255 60,829,229 65,136,522 60,647,509 See accompanying notes to condensed unaudited interim financial statements. 5 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS, EXCEPT WARRANT INFORMATION) (UNAUDITED) Six Months Ended June 30, 2007 2006 (Restated) Cash flows from operating activities: Net loss $ (4,083 ) $ (24,641 ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization - 106 Equity in net loss from Distributor 3,249 - Amortization and impairment of film library - 12,442 Change in allowance for doubtful accounts and provision for returns - 13,988 Operating expenses paid by Distributor 609 - Change in provision for obsolete inventory - 3,921 Common stock issued for services - 19 Stock compensation expense 551 2,048 Deferred tax liability (161 ) (1,380 ) Changes in assets and liabilities: Increase in accounts receivable - (62,301 ) Increase in inventories - (12,121 ) Decrease in prepaid expenses, notes receivable and deposits 83 958 Increase in royalty advances - (1,118 ) Increase in film library - (695 ) Decrease in accounts payable (59 ) (1,651 ) Increase in accrued expenses and other 32 17,553 Increase in deferred revenue - 10,549 Increase in remittance to licensors - 60,569 Increase in deferred gain, related party - 38 Net cash provided by operating activities 221 18,284 Cash flows from investing activities: Restricted cash - (303 ) Purchase of property and equipment - (446 ) Net cash used in investing activities - (749 ) Cash flows from financing activities: Net borrowings (payments) on notes payable and debentures - (5,230 ) Proceeds from exercise of options 1,411 325 Proceeds from exercise of warrants 1,833 159 Net cash provided by (used in) financing activities 3,244 (4,746 ) Net increase in cash and cash equivalents 3,465 12,789 Cash and cash equivalents at beginning of period 3,745 30,597 Cash and cash equivalents at end of period $ 7,210 $ 43,386 Supplemental disclosure of cash flow information Interest paid $ - $ 74 Noncash transactions Reclassification of redeemable common stock $ - $ 414 Warrant holders cashless exercised 254,151 warrants, pursuant to which 67,070 shares were issued during the quarter ended June 30, 2007. See accompanying notes to condensed unaudited interim financial statements. 6 GENIUS PRODUCTS, INC. AND SUBSIDIARIES NOTES TOCONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.NATURE OF BUSINESS, THE WEINSTEIN COMPANY TRANSACTION, AND INVESTMENT IN DISTRIBUTOR NATURE OF BUSINESS Genius Products, Inc. (OTC BB:GNPI) ("we" "our" or the "Company"), along with The Weinstein Company Holdings LLC (“TWC Holdings”) and its first-tier subsidiary, W-G Holding Corp., (“W-G Holdings”) own Genius Products, LLC (the "Distributor"), a leading entertainment products company that distributes, licenses, acquires and produces an expanding library of feature films, television programming, family, lifestyle and trend entertainment on digital versatile discs (“DVD”), as well as the new high-definition DVD formats and all other hard carrier devices and on emerging digital distribution technologies, such as mobile electronic devices and the Internet. The Distributor primarily focuses on four core branded content areas: major theatrical/independent film, sports, lifestyle and family/faith based content. The Distributor handles the distribution, marketing and sales for many brands including The Weinstein Company®, Dimension Films™, Independent Film Channel (IFC)®, Wellspring™, RHI Entertainment™, ImaginAsian Entertainment, Dragon Dynasty™, Peace Arch Entertainment, Laugh Factory, ESPN®, World Wrestling Entertainment, Inc.® (“WWE”), Animal Planet, The Learning Channel, Classic Media, Entertainment Rights, Sesame Workshop®, Plaza Sesamo®, Discovery Kids™ and Impact Entertainment, amongst others. We are the managing member of the Distributor, in which we hold a 30% equity interest. The Distributor uses third-party distribution facilities located throughout the United States and ships and sells its products directly to retailers, rentailers and to wholesale distribution companies. The Distributor distributes to over 25,000 retail locations. The Distributor sells to mass retail stores including Target, Wal-Mart, Kmart, Meijers, ShopKo, Costco and Sam’s Club; children’s toy stores including Toys R Us; electronics stores including Best Buy, Fry’s and Circuit City; bookstores including Borders and Barnes & Noble; music retailers including Trans World Entertainment and Virgin; internet retailers including Amazon, Netflix and iTunes; rental outlets including Blockbuster, Movie Gallery and Hollywood Video; direct marketing companies including QVC and Columbia House; as well as other non-traditional outlets. The Distributor also distributes to wholesale distribution companies including Alliance Entertainment, Ingram, VPD and Baker & Taylor. THE WEINSTEIN COMPANY (“TWC”) TRANSACTION On July 21, 2006 (the “Closing Date”), we completed a transaction (the “TWC Transaction”) with TWC Holdings and W-G Holdings (two subsidiaries of TWC) pursuant to which we launched the Distributor to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC. On the Closing Date, the Company contributed substantially all of its assets (except for $1 million in cash and certain liabilities), its employees, and its existing businesses to the Distributor. As a result, the Distributor is owned 70% by TWC Holdings and W-G Holdings and 30% by us. This 70% interest in the Distributor consists of Class W Units and is redeemable, at TWC Holdings’ and W-G Holdings’ option commencing at any time from one year after the Closing Date, for up to 70% of our outstanding common stock, or with TWC Holdings’ and W-G Holdings’ approval, cash. Our 30% membership interest in the Distributor consists of the Distributor’s Class G Units (see Investment in Distributor section below). In addition to granting TWC Holdings and W-G Holdings a 70% interest in the Distributor consisting of the Distributor’s Class W Units, we issued an aggregate of 100 shares of the Company’s Series W Preferred Stock to TWC Holdings and W-G Holdings to accomplish the TWC Transaction. The Series W Preferred Stock provides the holders thereof with (a)the right to elect five of the seven directors on our Board of Directors, of which two are currently TWC executives, (b)majority voting power over other actions requiring approval of our stockholders, and (c)the right to approve certain specified actions. The Series W Preferred Stock has no rights to receive dividends and minimal liquidation value. On the Closing Date, we entered into a Registration Rights Agreement with TWC Holdings and W-G Holdings pursuant to which we agreed to register for resale the shares of our common stock issuable upon redemption of Class W Units in the Distributor currently held by TWC Holdings and W-G Holdings. In addition, the Company and/or the Distributor entered into the following agreements on the Closing Date: (i) Amended and Restated Limited Liability Company Agreement, (ii) Video Distribution Agreement, (iii) Services Agreement, and (iv) Assignment and Assumption Agreement. From December 5, 2005 through the Closing Date, we operated under an interim distribution agreement with TWC and recorded the results from titles we released for TWC on our financial statements. After the Closing Date, substantially all of the operating activities we previously conducted, as well as the results from releasing TWC product, are reflected in the financial statements of the Distributor. A summary of the financial results of the Distributor is in Note 3 to our condensed consolidated financial statements. 7 INVESTMENT IN DISTRIBUTOR The accompanying condensed consolidated financial statements account for our investment in the Distributor (30% membership interest represented by the Distributor’s Class G units) using the equity method of accounting. On our consolidated statement of operations subsequent to the Closing Date, we recorded our 30% share of the Distributor’s profit or loss as equity in net loss from Distributor, adjusted for non-cash basis differences (see Note 3) and costs incurred by the Distributor on behalf of the Company. Pursuant to Accounting Principles Board Opinion No. 18, “The Equity Method of Accounting for Investments in Common Stock”, we will periodically assess whether a decrease in value of the investment has occurred which is other than temporary and which should be recognized immediately resulting in an impairment loss. Under the equity method of accounting, only our investment in and amounts due to and from the Distributor have been included as an asset in our condensed consolidated balance sheet. The TWC Transaction represented a non-monetary exchange of a business controlled by the Company for a non-controlling interest in the Distributor. Accordingly, the amount recorded for the Company’s investment in the Distributor was partially based on the Company’s fair value as determined by reference to the quoted market prices of the Company’s shares at the close of the market on the Closing Date and partially based on the historical basis of the net assets surrendered in the TWC Transaction. The Distributor is treated as a partnership for U.S. federal income tax purposes. NOTE 2.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following accounting policies are applicable to the Company and to the Distributor, where noted. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with United States generally accepted accounting principles for interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X, promulgated by the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and disclosures required by United States generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for the fiscal year. The condensed consolidated financial statements should be read in conjunction with the Company’s December 31, 2006 consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K (the “Annual Report”). All terms used but not defined elsewhere herein have the meanings ascribed to them in the Annual Report. The condensed consolidated balance sheet at December 31, 2006 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by United States generally accepted accounting principles for complete financial statements. PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of Genius Products, Inc. The Distributor’s consolidated financial statements include (i) the Distributor’s wholly owned subsidiary American Vantage Media, LLC (“AVM”), (ii) Wellspring Media, LLC (“Wellspring Media”), a wholly owned subsidiary of AVM and (iii) Castalian DC, LLC, Castalian Music L.L.C., The Thirteen-Thirty-One LLC, Abacus Media L.L.C. and Marathon Media, LLC, subsidiaries of the Distributor (collectively, “Castalian”). AVM and Wellspring Media were acquired on March21, 2005 and Castalian was acquired on April 1, 2007. In addition, Sanuk Corporation, American Vantage/Hypnotic, Inc. and Wellspring Productions, LLC are all inactive. See additional discussion of the Castalian purchase at Note 4. All significant inter-company transactions and accounts have been eliminated in consolidation. ALLOWANCE FOR SALES RETURNS AND DOUBTFUL ACCOUNTS The Distributor’s allowance for doubtful accounts and provision for sales returns includes management's estimate of the amount expected to be uncollectible or returned on specific accounts and losses or returns on other accounts as yet to be identified included in accounts receivable. The Distributor provides for future returns of home video product at the time the products are sold. The Distributor calculates an estimate of future returns of product by analyzing a combination of historical returns, current economic trends, projections of consumer demand for its product and point-of-sale data available from certain retailers. Based on this information, a percentage of each sale is reserved. The Distributor also analyzes other factors, including historical experience with similar types of sales, information the Distributor receives from retailers and its assessment of the product's appeal based on domestic box office success and other research. Actual returns are charged against the reserve. The amounts the Distributor will ultimately realize could differ materially in the near term from the amounts estimated in arriving at the allowance for doubtful accounts and provision for sales returns in the accompanying financial statements. INVENTORIES The Distributor’s inventories consist of raw materials and finished goods and are valued at the lower of cost or market. Cost is determined on a first-in-first-out method of valuation. Shipping and handling costs are recorded as expenses in the period in which they are incurred. The Distributor regularly monitors inventory for excess or obsolete items and makes any valuation corrections when such adjustments are needed. 8 ROYALTY AND DISTRIBUTION FEE ADVANCES The Distributor’s royalty and distribution fee advances represent fixed minimum payments made to program suppliers for exclusive content distribution rights. A program supplier’s share of exclusive program distribution revenues is retained by the Distributor until the share equals the advance(s)paid to the program supplier. Thereafter, any excess is paid to the program supplier in accordance with deal terms. The Distributor records as a cost of sales an amount equal to the program supplier’s share of the net distribution revenues. Revenue and cost forecasts are continually reviewed by management and revised when warranted by changing conditions. When estimates of total revenues and costs indicate that an individual title or group of cross-collateralized titles (titles grouped together so that the profits and losses of each are pooled for an aggregate net profit or loss) which we exploit via home entertainment formats will result in an ultimate loss, an impairment charge is recognized to the extent that capitalized advance royalties exceed estimated fair value, based on projected cash flows, in the period when estimated. FILM COSTS The Distributor capitalizes the costs of production and acquisition of film libraries. Costs of production include costs of film and tape conversion to digital linear tape (“DLT”) master format, menu design, authoring and compression. These costs are amortized to cost of revenues in accordance with Statement of Position (“SOP”) 00-2, “Accounting by Producers or Distributors of Films”, using the individual film forecast method over a period of ten years or less. Costs are stated at the lower of unamortized film costs or estimated fair value. For acquired film libraries, ultimate revenue includes estimates over a period not to exceed ten years. Management regularly reviews and revises when necessary its ultimate revenue and cost estimates, which may result in a change in the rate of amortization of film costs and/or a write-down of all or a portion of unamortized film costs or library to estimated fair value. STOCK-BASED COMPENSATION Under Statement of Financial Accounting Standards (“SFAS”) No. 123R, “Share-Based Payment”, which was adopted by the Company beginning on January1, 2006, share-based compensation cost is measured at the grant date based on the estimated fair value of the award and is recognized as expense over the employee's requisite service period using a modified prospective application. The valuation provisions apply to new awards and to awards that were outstanding on the effective date and subsequently modified or cancelled. Share-based compensation expense relates to share-based awards granted subsequent to January 1, 2006 and share-based awards granted prior to, but not yet vested as of January 1, 2006, all based on the grant date fair value. Subsequent to the Closing Date of the TWC Transaction, the Company’s stock-based compensation expense consists of expense associated with stock options held by and subsequently granted to independent members of the Company’s Board of Directors. The Distributor records stock-based compensation expense associated with Company stock options held by and subsequently granted to the Distributor’s employees (the former employees of the Company before the TWC Transaction) in accordance with Emerging Issues Task Force (‘EITF’) Issue No. 00-12, “Accounting by an Investor for Stock-Based Compensation Granted to Employees of an Equity Method Investee”, (“EITF 00-12”). EITF 00-12 requires that the Distributor recognize the costs of stock-based compensation incurred by an investor on its behalf. INCOME TAXES The Company files a consolidated corporate tax return and accounts for income taxes under SFAS No.109, “Accounting for Income Taxes” (“SFAS No. 109”). This statement requires the recognition of deferred tax assets and liabilities for the future consequences of events that have been recognized in the Company’s consolidated financial statements or tax returns. The measurement of the deferred items is based on enacted tax laws. In the event the future consequences of differences between financial reporting bases and the tax bases of the Company’s assets and liabilities result in a deferred tax asset, SFAS No.109 requires an evaluation of the probability of being able to realize the future benefits indicated by such asset. A valuation allowance related to a deferred tax asset is recorded when some portion or all of the deferred tax asset will not be realized on a more likely than not basis. Based on the Company’s assessment of all available evidence, the Company has concluded that its deferred tax assets are not more likely than not to be realized. This conclusion is based primarily on our history of net operating losses, annual net operating loss limitations under Internal Revenue Code (“IRC”) Section382, and the need to generate significant amounts of taxable income in future periods on a consistent and prolonged basis in order to utilize the deferred tax assets. Accordingly, the Company has recorded a full valuation allowance on its deferred tax assets and has recorded a net deferred tax liability related to its investment in the Distributor. The deferred tax liability related to the Distributor is not offset against the deferred tax assets as the reversal period for this amount is not considered to be determinable on a more likely than not basis. We adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No.109” (“FIN 48”), on January1, 2007. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement 109, “Accounting for Income Taxes”, and prescribes a recognition threshold and measurement process for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. We have no material unrecognized tax benefits at January 1, 2007 or at June 30, 2007. 9 REVENUE RECOGNITION Revenue from the sale or licensing of films is recognized by the Distributor upon meeting all recognition requirements of SOP 00-2 and Staff Accounting Bulletin (“SAB”) No.104, “Revenue Recognition”, which requires that there is a contract with the buyer, delivery or “Street Date” (when it is available for sale by the Distributor’s customer) has occurred, the price is determinable, and collectibility is reasonably assured. The Distributor records revenue upon the receipt of goods by the customer. Under revenue sharing arrangements, rental revenue is recognized on or after the Street Date and when the Distributor is entitled to receipts and such receipts are determinable. Costs of sales and an allowance for returns are recorded at the time of revenue recognition. Revenues from royalties are recognized when received. Revenues from licensing are recognized when the title is available to the licensee and all other SOP 00-2 requirements are met. Direct sales to consumers are recognized with an appropriate provision for sales returns when consumers’ credit cards are charged and CDs and/or DVDs are shipped. Cash payments received are recorded as deferred revenue until all the conditions of revenue recognition have been met. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In September 2006, the SEC issued SAB No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB No. 108”). SAB No. 108 provides guidance on the consideration of the effects of prior year misstatements in quantifying current year misstatements for the purpose of a materiality assessment. SAB No. 108 establishes an approach that requires quantification of financial statement errors based on the effects on each of the Company’s balance sheet and statement of operations financial statements and the related financial statement disclosures. The SAB permits existing public companies to record the cumulative effect of initially applying this approach in the first year ending after November 15, 2006 by recording the necessary correcting adjustments to the carrying values of assets and liabilities as of the beginning of that year with the offsetting adjustment recorded to the opening balance of retained earnings. Additionally, the use of the cumulative effect transition method requires detailed disclosure of the nature and amount of each individual error being corrected through the cumulative adjustment and how and when it arose. We have determined that there is no impact from SAB No. 108 on our consolidated balance sheet, results of operations and cash flows. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”). SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at “fair value”. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 is expected to expand the use of fair value measurement, which is consistent with the FASB’s long-term measurement objectives for accounting for financial instruments. SFAS No. 159 is effective for the first fiscal year that begins after November 15, 2007. We do not believe the impact SFAS No. 159 will be material to our condensed consolidated financial statements. NOTE 3.INVESTMENT IN DISTRIBUTOR (GENIUS PRODUCTS, LLC) Summaries of the statements of operations, balance sheet and the computations of the Company’s equity in net loss of the Distributor are shown below. GENIUS PRODUCTS, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 (IN THOUSANDS) Three Months Ended June 30, 2007 Six Months Ended June 30, 2007 Revenues, net of sales returns, discounts and allowances of $32,411 and $64,083 $ 112,653 $ 195,770 Total cost of revenues 99,891 176,046 Gross profit 12,762 19,724 Total operating expenses 10,385 19,483 Income from operations 2,377 241 Interest, net (264 ) (527 ) Net income (loss) $ 2,113 $ (286 ) 10 GENIUS PRODUCTS, LLC CONDENSED CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2007 (IN THOUSANDS) ASSETS Current assets: Cash and cash equivalents $ 6,168 Accounts receivable, net of allowance for doubtful accounts and sales returns of $52,025 97,590 Inventories, net of reserves for obsolescence of $8,539 11,739 Prepaid expenses and other current assets 754 Total current assets 116,251 Restricted cash 315 Property and equipment, net of accumulated depreciation of $236 994 Royalty advances 42,102 Film library, net of accumulated amortization of $1,090 7,592 Goodwill 86,932 Other intangible assets, net of accumulated amortization of $5,297 16,089 Deposits and other 223 Deferred financing fees 366 Total assets $ 270,864 LIABILITIES AND MEMBERS' EQUITY Current liabilities: Accounts payable 24,983 Remittance to licensors, including related party 97,604 Accrued advertising and marketing 14,148 Accrued royalties 22,248 Other accrued expenses 8,755 Deferred revenue 3,881 Deferred royalty income 2,000 Notes payable 220 Total current liabilities 173,839 Total members' equity 97,025 Total liabilities and members' equity $ 270,864 Ourequity in net loss ofthe Distributor is adjusted each period for non-cash basis differences between the investment and the underlying equity in the Distributor and for the impact of certain costs incurred by the Distributor on behalf of the Company. For the six months ended June 30, 2007 Genius Products, Inc. 30% share of net loss from the Distributor $ 86 Adjustments for basis differences 2,221 Charge for stock compensation for Distributor employees 942 Equity in net loss from Distributor $ 3,249 NOTE 4.CASTALIAN MUSIC L.L.C. PURCHASE On April 1, 2007, the Distributor acquired all of the membership interest of (a) The Thirteen-Thirty-One LLC, the sole member of Castalian Music L.L.C. (which, in turn, is the sole member of each of Abacus Media L.L.C. and Marathon Media, LLC) and (b) Castalian DC, LLC, a fully integrated direct response TV marketing and fulfillment service for the music and video entertainment industry, from EMI North America for $3.5 million in cash. In addition, approximately $183,000 in various costs including legal, appraisal, and commissions were incurred and capitalized in connection with the acquisition. The transaction has been accounted for as a purchase in the second quarter of 2007. 11 The Distributor’s consolidated condensed interim financial statements (see Note 3) include the results of operations for Castalian and its subsidiaries from the date of acquisition through June 30, 2007. Pro forma information is not presented herein as the amounts are not significant to the results of the Distributor or the Company. NOTE 5.UNAUDITED RESTATEMENT OFQUARTER ENDED JUNE 30, 2006 On April 12, 2007, the Audit Committee of the Board of Directors of the Company determined that it was necessary to restate the Company’s unaudited consolidated financial statements and other financial information at and for the fiscal quarter ended June 30, 2006. The majority of the restatement adjustments relate to non-cash items. The restatements relate to the correction of the following errors in the Company’s financial statements at and for this date: 1. The Company revised the computation of its stock option non-cash compensation expense under the provisions of FAS 123(R) Accounting for Stock Based Compensation and EITF 96-18 Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services (“Stock Option Compensation Expense”), for the fiscal quarters ended March 31 and June 30, 2006. The revised computation changed Stock Option Compensation Expense in the above-mentioned fiscal quarter. For the three and six months ended June 30, 2006, the Company increased Stock Option Compensation Expense by $0.4 and $0.3 million, respectively. 2. The Company revised its reported net revenue amounts for the fiscal quarter ended June 30, 2006 to properly reflect net revenue in the appropriate period. The need for these corrections resulted from cut-offs due to the closing of the TWC Transaction on July 21, 2006 as opposed to a month-end cut-off date at June 30 and errors in the timing of recognition of invoices and expenses. For the three and six months ended June 30, 2006, the Company increased its revenue in the amount of $2.3 million. In addition, the Company identified errors in the treatment of revenue from revenue-sharing agreements and revised its reported net revenue to comply with the provisions of EITF 01-09 Accounting for Consideration Given by a Vendor to a Customer. The total non-cash adjustments required to decrease revenue for the three and six months ended June 30, 2006 were $1.2 and $1.9 million, respectively. 3. The Company revised its advertising and marketing expense to properly expense advertising and marketing related items as incurred and revised participations expense to comply with the provisions of SOP 00-2, Accounting by Producers or Distributors of Films. The Company decreased advertising and marketing expense by $1.6 million for the three months ended June 30, 2006 and increased advertising and marketing expense by $1.0 million for the six months ended June 30, 2006. For the three and six months ended June 30, 2006, the Company increased participation expense by $0.4 million and decreased participation expense by $1.1 million, respectively. 4. The Company revised its operating results for the fiscal quarter ended June 30, 2006 to account for the impairment of its film library, advances made to participants and physical inventory based upon the Company’s shift in its business from value-priced product to branded content. These non-cash adjustments were necessary to properly reflect the realizability of such assets as of June 30, 2006. The total non-cash adjustments required to decrease film library, advances made to participants and physical inventory for the three and six months ended June 30, 2006 were $11.6 million, $2.2 million and $4.6 million, respectively. 5. The Company revised its tax provision amounts for the fiscal quarter ended June 30, 2006 to properly reflectits tax provision for the period. The need for these corrections resulted from the liability recognized in purchase accounting in connection with the Wellspring acquisition and the TWC Transaction. For the three and six months ended June 30,the Company decreased its tax provision by $1.3 million. 6. The Company revised the presentation of its advertising and marketing expenses and bad debt expense for the fiscal quarter ended June 30, 2006 to reclassify these amounts from operating expenses to cost of sales. The effects of the restatements on net revenues, cost of revenues, gross profit (loss), general and administrative costs, net income (loss), basic and diluted loss and income per common share, accounts receivable, film library, accrued expenses, and stockholders’ equity as of and for the quarter ended June 30, 2006 are set forth in Note 9 in the Company’s Annual Report on Form 10-K. NOTE 6.COMMITMENTS AND CONTINGENCIES As of June 30, 2007, we did not have any future minimum annual rental commitments under existing non-cancelable operating leases since at the Closing Date of the TWC Transaction we transferred all of our lease obligations to the Distributor. 12 We may be subject to penalties associated with the late filing of our Quarterly Report on Form 10-Q which has prevented us from maintaining current registration statements related to several equity issuances. However, we have conducted additional research and obtained waivers from certain investors of prior equity issuances for which in prior reports we noted the potential for a significant liability existed. To date we have been successful in obtaining waivers related to the late filings such that the potential liability is now less than $40,000 at June 30, 2007. We are not a party to any legal or administrative proceedings, other than routine litigation incidental to our business that we do not believe, individually or in the aggregate, would be likely to have a material adverse effect on our financial condition or results of operations. NOTE 7.STOCKHOLDERS' EQUITY COMMON STOCK During the six months ended June 30, 2007, we issued 2,368,573 common shares related to the exercise of warrants (some of which were cashless exercises) for proceeds of $1.8 million. Additionally, during the six months ended June 30, 2007, we issued 830,495 common shares related to the exercise of options for proceeds of $1.4 million. During the six months ended June 30, 2006, we issued 289,472 common shares related to the exercise of warrants for proceeds of $0.2 million. Additionally, during the six months ended June 30, 2006, we issued 275,000 common shares related to the exercise of options for proceeds of $0.3 million. During the six months ended June 30, 2006, we issued 10,000 common shares for services rendered. SERIES W PREFERRED STOCK In connection with the closing of the TWC Transaction, we issued 100 shares of Series W Preferred Stock to TWC Holdings and its first-tier subsidiary, W-G Holdings (collectively, the “TWC Holders”). The Series W Preferred Stock provides the holders with significant rights, preferences and powers as described in Note 1. NON-EMPLOYEE WARRANTS We did not issue any warrants during the six months ended June 30, 2007. A summary of warrant activity follows: Weighted Average Aggregate Warrants Exercise Intrinsic Outstanding Price Value December 31, 2006 14,786,054 $ 2.21 Exercised (3,503,599 ) 1.56 $ 5,340,526 June 30, 2007 11,282,455 $ 2.41 $ 27,214,833 Warrants exercisable, June 30, 2007 11,282,455 $ 2.41 $ 27,214,833 The following information applies to warrants outstanding at June 30, 2007: Weighted Weighted average average exercise price of exercise price of Warrants Average warrants Warrants warrants outstanding remaining life outstanding exercisable exercisable Under $1.50 1,420,507 0.94 $ 1.40 1,420,507 $ 1.40 $1.50 - $1.99 170,723 3.27 1.88 170,723 1.88 $2.00 - $2.99 8,044,225 3.08 2.48 8,044,225 2.48 $3.00 - $3.99 1,647,000 1.76 3.00 1,647,000 3.00 11,282,455 2.62 $ 2.41 11,282,455 $ 2.41 NOTE 8.STOCK-BASED COMPENSATION We have adopted several stock option plans, all of which have been approved by our stockholders, that authorize the granting of options to purchase our common shares subject to certain conditions. At June 30, 2007, we had reserved 27 million of our common shares for issuance of share-based compensation awards under our stock option plans. At June 30, 2007, we had also reserved 7,394,213 of our common shares for issuance of share-based compensation awards granted outside of our stock option plans. Options are granted at the fair value of the shares underlying the options at the date of the grant and generally become exercisable over periods ranging from three to five years and expire in ten years. 13 Total share-based compensation expense recognized for the three and six months ended June 30, 2007 was $0.4 million and $0.6 million, respectively. No income tax benefit was recognized in the statement of operations for share-based compensation arrangements for either the Company or the Distributor. A total of $0.8 million and $1.3 million of share-based compensation expense related to options issued by the Company to employees of the Distributor was recorded as compensation expense in the statement of operations for the Distributor for the three and six months ended June 30, 2007, respectively. We did not grant options during the first or second quarter of 2007. We estimated share-based compensation expense for options issued during the three and six months ended June 30, 2006 using the Black-Scholes model with the following weighted average assumptions: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Expected lives, in years none issued 5.91 none issued 5.78 Estimated volatility none issued 57.9% none issued 58.7% Dividend yield none issued - none issued - Risk free interest rate none issued 5.1% none issued 4.9% A summary of option activity follows: Weighted Average Aggregate Options Exercise Intrinsic Outstanding Price Value December 31, 2006 19,316,588 $ 1.84 Exercised (830,494 ) 1.70 $ 1,047,519 Canceled (296,386 ) 3.56 June 30, 2007 18,189,708 $ 1.82 $ 33,120,356 Options exercisable, June 30, 2007 14,244,317 $ 1.78 $ 25,322,317 The following information applies to options outstanding at June 30, 2007: Weighted Weighted average average exercise price of exercise price of Options Average options Options options outstanding remaining life outstanding exercisable exercisable Under $1.50 2,042,752 4.60 $ 0.67 2,042,752 $ 0.67 $1.50 - $1.99 10,993,706 7.49 1.72 8,167,982 1.67 $2.00 - $2.99 3,998,500 7.54 2.16 2,878,833 2.11 $3.00 - $3.99 793,750 6.58 3.00 793,750 3.00 $4.00 + over 361,000 5.09 5.07 361,000 5.07 18,189,708 7.09 $ 1.82 14,244,317 $ 1.78 NOTE 9.INCOME TAXES The Company recorded a federal and state tax benefit of $0.2 million for the first six months ended June 30, 2007. The tax benefit resulted from the net decrease in the deferred tax liability related to our investment in the Distributor. As noted above, the Company currently has a full valuation allowance on its deferred tax assets and has recorded a net deferred tax liability relating to its investment in Distributor. 14 NOTE 10.SUBSEQUENT EVENTS On August 10, the Distributor entered into a credit facility with Société Générale. The three-year, senior secured revolving credit facility provides for an initial commitment of $30 million and up to a total of $70 million based upon expected incremental commitments, to be provided from a consortium of banks including Société Générale. At August 10, the Distributor had $22.5million outstanding under the credit facility. The credit facility expires June30, 2010and bears interest at 2.5% - 3.0% over LIBOR or 1.5% - 2.0% over the greater of the U.S. Prime Rate or the Federal Funds Rate plus 0.5%. The availability of funds under the credit facility is limited by the borrowing base, defined as certain accounts receivables and the Distributor’s film library. The Distributor is required to pay a monthly commitment fee of 0.50%per annum on the total unused portion of the credit facility of $30 million. Right, title and interest in and to all personal property of the Distributor and Genius Products, Inc. is being pledged as security for the credit facility. The credit facility contains various covenants, including limitations on indebtedness, dividends, capital expenditures and maintenance of certain financial ratios. ITEM2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and notes thereto contained in this report. The discussion contains forward-looking statements that relate to future events or our future financial performance that involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by the forward-looking statements. For additional information concerning these factors, see the information under the caption “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2006. NATURE OF BUSINESS The Company, along with TWC Holdings and its first-tier subsidiary, W-G Holdings, own the Distributor, a leading entertainment products company that distributes, licenses, acquires and produces an expanding library of feature films, television programming, family, lifestyle and trend entertainment on digital distribution technologies and on videogram, which encompasses videocassettes, videodiscs, videotapes, DVDs, other emerging platforms such as the new high-definition DVD formats, Universal Media Disc, CD-ROM, DVD-ROM and all other hard carrier devices. The Distributor primarily focuses on the following four core branded content areas, which we frequently refer to as “Content Verticals”: · Theatrical/Independent Films (includes Independent Film Channel (IFC)®, RHI Entertainment™ (Hallmark library), The Weinstein Company® and Wellspring™) · Sports (includes ESPN® and World Wrestling Entertainment® (“WWE”)) · Lifestyle (includes Animal Planet, The Learning Channel (TLC™) and Wellspring™) · Family/Faith (includes Classic Media, Discovery Kids™, Entertainment Rights and Sesame Workshop®) The Distributor’s agreements with TWC, ESPN®, Classic Media, Sesame Workshop®, World Wrestling Entertainment, Inc. ® and Discovery Communications, in combination with our acquisition of the Wellspring library in 2005, gives the Distributor a substantial library of high quality content comprising approximately 3,500 feature films and documentaries and 4,000hours of television programming. We believe that the Distributor’s catalog of titles is integral to a well-balanced content portfolio that can generate substantial revenues with a diverse group of retailers and wholesalers. The Distributor’s business strategy is to leverage its growing market share and retail sales volumes from its relationships with TWC and other key content providers to add additional content partners, engage in profitable production and licensing of new content, and expand into related businesses such as interactive software (video games), mobile devices and licensing of our proprietary brands and content. The Distributor intends to continue to acquire rights to film and television libraries and enter into distribution agreements with new branded content suppliers. The Distributor currently has the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC, a film company created by Robert and Harvey Weinstein. The Distributor has released over 50 TWC titles on DVD, including the following recent or forthcoming titles: · Bobby, starring Anthony Hopkins, Sharon Stone, Lawrence Fishburne, Demi Moore, William H. Macy, Lindsay Lohan, and Elijah Wood; · Arthur and the Invisibles, starring Freddie Highmore; · Hannibal Rising, starring Gong Li and Dominic West; · Factory Girl, starring Sienna Miller and Jimmy Fallon; · Miss Potter, starring Renee Zellweger and Ewan McGregor; · 1408, based on a short story by Steven King and starring John Cusack and Samuel L. Jackson; · Sicko, starring Michael Moore, director of Fahrenheit 9/11; · Halloween, directed by Rob Zombie; · Death Proof, directed by Quentin Tarantino and starring Kurt Russell, Rosario Dawson and Rose McGowan; and · Planet Terror, directed by Robert Rodriguez. 15 The Distributor maintains in perpetuity distribution rights for TWC content released during the term of the Distributor’s distribution agreement with TWC (the “TWC Distribution Agreement”), subject to certain buy-back rights of the TWC content by TWC. Under the TWC Distribution Agreement, TWC granted a license to the Distributor to manufacture, promote and sell in the U.S. and its territories and possessions, through December 31, 2010 (or December 31, 2013 if TWC extends the term), DVDs, videocassettes and other forms of pre-recorded home video of feature films and direct-to-video releases which TWC has the right to distribute on home video. These releases include films produced by TWC as well as films which TWC acquires or obtains the right to distribute on home video. The TWC Distribution Agreement provides that the Distributor will earn a fee on net sales of these home video products, depending on the level of these sales compared to theatrical box office revenues for the same films. The Distributor collects the proceeds from sales of home video products and remits these proceeds to TWC, minus the Distributor’s distribution fee, cost of goods sold (including manufacturing expenses) and certain marketing expenses. The TWC Distribution Agreement contains complex provisions relating to payments, permitted expenses and other adjustments, and the foregoing discussion is intended only as a summary. For further information, the full text of the TWC Distribution Agreement is included as an exhibit to the Company’s Annual Report on Form 10-K. RESULTS OF OPERATIONS OF GENIUS PRODUCTS, INC. All of the operations of the Company relate to the activity of the Distributor. The Company accounts for our investment in the Distributor using the equity method of accounting. On our consolidated statement of operations subsequent to the Closing Date of the TWC Transaction, we recorded our 30% share of the Distributor’s profit or loss as equity in net earnings (loss) from Distributor, adjusted for basis differences and costs incurred by the Distributor on behalf of the Company. Pursuant to Accounting Principles Board Opinion No. 18, “The Equity Method of Accounting for Investments in Common Stock”, we will periodically assess whether a decrease in value of the investment has occurred which is other than temporary and which should be recognized immediately resulting in an impairment loss. Under the equity method of accounting, only our investment in and amounts due to and from the Distributor have been included as an asset in our consolidated balance sheet. We did not compare the results of operations for the three months ended June 30, 2007 and 2006 due to the fact that the results of operations would not be comparable. The discussion below includes a description of the results of the Company and the Distributor for the quarter ended June 30, 2007. Revenues The Company had no revenue for the three and six months ended June 30, 2007. All of the revenue is reflected in the results of operations of the Distributor. The Distributor generated revenues of $112.7 million and $195.8 million, net of sales returns, discounts and allowances of $32.4 million and $64.1 million for the three and six months ended June 30, 2007, respectively. Revenues for the three months ended June 30, 2007 were primarily composed of sales of TWC titles, Black Christmas, Bobby, Arthur and the Invisibles, Hannibal Rising, and Miss Potter and sales of branded content including Discovery Kids, Sesame Street, ESPN and WWE. Consistent with other retail product distributors, the Company has experienced some degree of sales seasonality; however, subsequent to the July 21, 2006 completion of the TWC Transaction, sales seasonality is reflected in the revenues and operations of the Distributor directly, and in the Company’s results of operations indirectly, through its equity interest in the Distributor. However, we have historically experienced higher sales during the last two quarters than during the first two quarters and expect this trend to continue with the Distributor. We have also historically experienced higher returns during the first two quarters than during the last two quarters. However, historic changes in revenues may not be indicative of future trends and may not track industry seasonality norms. 16 Costs and expenses Cost of Revenues Cost of revenues consists primarily of the raw material and manufacturing costs of products sold to customers, packaging and shipping costs, advertising and marketing, amortization of the film library, and participations and royalties. Participation expenses related to TWC’s distribution agreement are accrued in the proportion that current year’s revenues for a title bear to management’s estimate of the ultimate revenue expected to be recognized for that title. The Company had no cost of revenues for the three and six months ended June 30, 2007. All of the cost of revenues is reflected in the results of operations of the Distributor. The Distributor’s cost of revenues for the three months ended June 30, 2007 include the following: Manufacturing and distribution expenses were $18.1 million and $47.2 million for the three and six months ended June 30, 2007, respectively. Manufacturing and distribution expenses are primarily due to the video release of TWC’s titles during such period. Advertising and marketing expenses were $12.5 million and $21.3 million during the three and six months ended June 30, 2007, respectively. Advertising and marketing is primarily attributable to the advertising campaigns for the video release of TWC’s Hannibal Rising, Black Christmas, Bobby, and Arthur and the Invisibles. Advertising and marketing expenses are recorded in the period in which these expenses are incurred. Amortization and participation expenses were $69.3 million and $107.5 million for the three and six months ended June 30, 2007, respectively. Amortization and participation expenses include amortization of film library and participation expenses related to TWC and other licensors. Operating Expenses The Company had general and administrative expenses of $0.7 million and $1.1 million for the three and six months ended June 30, 2007, respectively. The general and administrative expenses reflect an allocation of the public company costs borne by the Distributor on behalf of the Company. The Distributors’ general and administrative expenses were $10.4 million and $19.5 million for the three and six months ended June 30, 2007, respectively, and amounted to 9% and 10% of net revenues, respectively. The large increase in general and administrative expenses during the second quarter is largely due to increased audit fees and the ramp up of the platform. During the three and six months ended June 30, 2007, the Company’s 30% equity in the net income (loss) of the Distributor was $0.6 million and $(0.1) million, respectively. Other Income and Expense The Company had interest income of $0.07 million and $0.12 million during the three and six months ended June 30, 2007, respectively. Interest income relates to interest earned on outstanding cash balances. The Company had non-cash income tax expense of $0.3 million and $0.2 million for the three and six months ended June 30, 2007, respectively. As result of the foregoing, the Company’s net loss was $1.3 million and $4.1 million for the three and six months ended June 30, 2007. The Distributor had interest income of $0.1 million and $0.4 million and interest expense of $0.4 million and $0.9 million during the three and six months ended June 30, 2007, respectively. Interest income relates to interest earned on outstanding cash balances. Interest expense relates to interest on outstanding balances due to licensors. As result of the foregoing, the Distributor’s net income (loss) was $2.1 million and $(0.3) million for the three and six months ended June 30, 2007, respectively. LIQUIDITY AND CAPITAL RESOURCES Net cash provided by operations during the six months ended June 30, 2007 was $0.2 million, primarily due to equity in net losses for Distributor, stock compensation expense, and increases in accrued expenses and other. Cash provided by financing activities for six months ended June 30, 2007 was $3.2 million, due to proceeds from the exercise of warrants and options. At June 30, 2007, the Company had cash balances of $7.2 million and the Distributor had cash balances of $6.2 million. On August 10, the Distributor entered into a credit facility with Société Générale. The three-year, senior secured revolving credit facility provides for an initial commitment of $30 million and up to a total of $70 million based upon expected incremental commitments, to be provided from a consortium of banks including Société Générale. At August 10, the Distributor had $22.5million outstanding under the credit facility. We may consider additional issuance of equity and/or debt financing to fund future growth opportunities. Although we believe that the Distributor’s expanded product line offers us the opportunity for significantly improved operating results in future quarters, no assurance can be given that we will operate on a profitable basis in 2007, or ever, as such performance is subject to numerous variables and uncertainties, many of which are out of our control. Although we own 30% of the Distributor, we only have access to the cash on the Distributor’s balance sheet to the extent that we agree with our partner, TWC, to make a distribution to us. 17 ITEM3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As of June 30, 2007, the Distributor’s cash and cash equivalents were invested with financial institutions with investment grade credit ratings. Due to the short duration of the Distributor’s investment portfolio and the high quality of the Distributor’s investments, an immediate 10% change in interest rates would not have a material effect on the fair market value of the Distributor’s portfolio. Therefore, we would not expect the Distributor’s operating results or cash flows to be affected to any significant degree by the effect of a sudden change in market interest rates on the Distributor’s investment portfolio. Neither we nor the Distributor enter into hedging or derivative instrument arrangements. ITEM4.CONTROLS AND PROCEDURES Disclosure Controls and Procedures Disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) are controls and other procedures that are designed to provide reasonable assurance that the information that we are required to disclose in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. In connection with the preparation of this Quarterly Report, our management, with the participation of our Chief Executive Officer and our Chief Financial Officer, carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of June 30, 2007. In making this evaluation, our management considered the matters relating to the restatement of our financial statements for the quarters ended March 31, June30 and September30, 2006, and the material weaknesses discussed below. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective at the reasonable assurance level as of June 30, 2007. In light of the material weakness described below, we performed additional analyses and other procedures to ensure that our consolidated financial statements included in this Quarterly Report were prepared in accordance with generally accepted accounting principles (“GAAP”). These measures included, among other things, expansion of our end-of-quarter closing procedures, including the expanded review and analysis of the accounting between the Company and the Distributor, and dedication of significant internal resources and external consultants to scrutinize account analyses, reserve estimates, asset valuations, proper accounting treatment for revenues and expenses and account reconciliations at a detailed level. As a result of these and other expanded procedures, we concluded that the consolidated financial statements included in this Quarterly Report present fairly, in all material respects, our financial position, results of operations and cash flows for the periods presented in conformity with GAAP. Our management, under the supervision of our Chief Executive Officer and Chief Financial Officer, is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. Internal control over financial reporting includes policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company, (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company, and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with existing policies or procedures may deteriorate. Further, because of changes in conditions, effectiveness of internal controls over financial reporting may vary over time. A material weakness is a control deficiency, or combination of control deficiencies (within the meaning of PCAOB Auditing Standard No. 2), that results in there being more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis by employees in the normal course of their assigned functions. Management identified certain material weaknesses in our internal control over financial reporting as of December 31, 2006 (disclosed in our Annual Report on Form 10-K for that year). 18 As of June 30, 2007, we have successfully remediated the lack of controls over the following items disclosed at March 31, 2007: (i) detailed documentation and analysis to support certain reserve estimates; and (ii) timely assessment of accounts for realizability or impairment. Therefore, the items described above were no longer material weaknesses. As of June 30, 2007, we continued to have ineffective controls over the following items: (i) timely and routine process for reconciling certain accounts to the general ledger; (ii) proper application of stock compensation expense and incomplete record keeping related to stock option grants; (iii) proper control of sales cut-off and measurement at the end of accounting periods; and (iv) formal process over changes, access and controls and procedures related to our information technology systems. While we have taken actions in the second quarter to remediate these items, there has not been sufficient time to evaluate the effectiveness of our remediation as of June 30, 2007. Such continuing control deficiencies related primarily to the fact that our internal accounting personnel did not yet have sufficient depth, skills and experience to recognize errors and deficiencies in accounting policies and procedures required to properly account for the items described in the preceding paragraph. As a result of the material weakness described above and the fact that sufficient time has not elapsed to fully evaluate the effectiveness of the actions we have taken to correct it, our management concluded that as of June 30, 2007, we did not maintain effective internal control over financial reporting. The foregoing control deficiencies caused certain errors in our financial statement accounts during 2006 and required adjustments of our financial statements. These errors were discovered by senior management and Ernst & Young LLP in connection with work on the audit for fiscal 2006. We intend to file amendments to our Quarterly Reports on Form 10-Q for the periods ending March 31, June30 and September30, 2006 reflecting these adjustments. Adjustments related to the period ended June 30, 2006 are discussed under Note 5 to our condensed consolidated financial statements included in this Form 10-Q. In response to the continuing identified material weakness, we have taken action to remediate the specific accounting policies and procedures which led to the errors requiring restatement. We have established additional policies and enhanced the procedures that we will follow and have addressed these items as follows: (i) the Company has added additional accounting and financial personnel with industry experience, is implementing a formal closing process, has employed an experienced financial executive to oversee internal controls and procedures implementation, and engaged experienced outside consultants to assist the Company in complying with the requirements of Sarbanes Oxley by December 31, 2007; (ii) the Company has engaged the services of an independent stock administration firm to assist with transactions, recordkeeping and the computation of compensation expense related to its stock options, hired additional personnel and retained outside consultants to oversee the administration of stock options and performed a review of stock option grants to ensure accuracy of the information; (iii) the Company has hired an information technology professional and is currently in the process of hiring an additional professional to ensure formal processes are implemented with respect to changes, controls, access and standardized procedures. Additionally, the Company has engaged a major information technology infrastructure provider, that is SAS 70 compliant, to assist with hosting the Company’s financial systems; (iv) the Company has implemented additional procedures to control access to it information technology systems and; (v) the Company has implemented additional procedures and training of its accounting staff with respect to proper sales cut-off procedures at the end of accounting periods. As a result of these changes, we do not expect that the type of adjustments discussed in Note5 to the condensed consolidated financial statements of the Company will recur. As a result of these changes, we do not expect that the aforementioned material weakness will recur. We intend to further expand our internal accounting personnel, information technology systems and personnel and compliance capabilities by attracting additional talent, enhancing training and implementing system and process improvements in our accounting and record keeping. These ongoing efforts are focused on implementing process changes to strengthen our internal control and monitoring activities. Changes in Internal Control over Financial Reporting Other than as described above, there were no changes in our internal control over financial reporting during the quarter ended June 30, 2007, that materially affected, or are reasonably likely to affect, our internal control over financial reporting. 19 PART II - OTHER INFORMATION ITEM1.LEGAL PROCEEDINGS Except as described below and in our Form 10-K filed on May 4, 2007, neither we nor the Distributor are a party to any legal or administrative proceedings, other than routine litigation incidental to our business and that of the Distributor that we do not believe, individually or in the aggregate, would be likely to have a material adverse effect on our, or the Distributor’s, financial condition or results of operations. NEBG MATTER We disclosed in our Annual Report on Form 10-K for the year ended December 31, 2006 a complaint filed against the Company, the Distributor and TWC Holdings (collectively, “Defendants”) by NEBG, LLC, Nolan Anaya dba Captain Video and Todd Zaganiacz dba Video Zone (collectively, “Plaintiffs”) in the Superior Court of Massachusetts (the “Court”). On May 18, 2007, the Court dismissed all of Plaintiffs’ claims against Defendants and this case is now closed. WELLSPRING/WINSTAR MATTER We have disclosed in prior reports filed with the Securities and Exchange Commission a complaint filed against Wellspring Media, Inc. (“Wellspring”) in U.S. Bankruptcy Court for the District of Delaware by the Chapter 7 Trustee of the Winstar Communications, Inc. Estate (the “Trustee”). On May 8, 2007, Wellspring entered into a Settlement Agreement with the Trustee pursuant to which the Trustee released Wellspring and the Company, among others, from all claims relating to the dispute in exchange for Wellspring’s agreement to pay to the Trustee a cash settlement amount of $563,700. The former indirect owners of Wellspring have paid the settlement amount in satisfaction of their indemnification obligations to Wellspring. FALCON PICTURE GROUP MATTER We have disclosed in prior reports filed with the Securities and Exchange Commission a complaint filed against the Company in the Circuit Court of Cook County, Illinois by Falcon Picture Group, LLC (“Falcon”), and the related counterclaim filed by the Company against Falcon and its owner, Carl Amari. On or about July 2007, Falcon was granted leave to file an amended complaint alleging that the Company interfered with Falcon’s current and potential business relationships and that it breached its license agreement with Falcon by failing to remit all royalties allegedly due. Falcon seeks damages resulting from the interference claim of approximately $350,000 as well as $753,967 relating to the claim for breach of the license agreement. The court’s decision to grant leave to amend is not indicative of the merits of such amended claims as leave to amend proceedings in the early stages of litigation are routine procedural matters. Although the Company has not yet responded to the amended complaint, the Company is contemplating filing a motion to strike portions thereof. The Company plans to vigorously defend against the allegations of the amended complaint and to assert various affirmative defenses thereto including, among other things, that the allegations thereof are unfounded, and that the damages asserted by the Company pursuant to its own claim will substantially exceed the damages sought by Falcon. The Company seeks actual damages from Falcon and Carl Amari of approximately $1.5 million, exclusive of any award of attorneys’ fees, costs of suit and punitive damages to which the Company may also be entitled to recover. For a complete description of the facts and circumstances surrounding this litigation, please see the disclosure in our Annual Report on Form 10-K for the year ended December 31, 2006 under “Item 3. Legal Proceedings”, which is incorporated herein by reference. ENTERTAINMENT RESOURCE MATTER In June 2007, Larry S. Hyman, as assignee for Entertainment Resource, Inc. (“ERI”), commenced litigation against the Company in the Circuit Court of Broward County, Florida, Case No. 06-012, based upon allegations, among other things, that the Company owes ERI for products delivered and sold to the Company by ERI between September 2005 and January 2006. ERI seeks an award of $947,500. The Company plans to vigorously defend against ERI’s allegations and is in the process of responding to ERI’s complaint. Among other defenses, the Company plans to provide evidence that ERI owes to the Company approximately $1 million for products sold and delivered by the Company to ERI, which amount should be set-off against any amounts owing by the Company to ERI. ITEM1A.RISK FACTORS In addition to the other information set forth in this Quarterly Report, you should carefully consider the factors discussed in Part I, Item1A. “Risk Factors” in our Annual Report on FormForm 10-K for our fiscal year ended December 31, 2006. The risks discussed in our Annual Report on Form 10-Kcould materially affect our business, financial condition and future results. The risks described in our Annual Report on Form 10-K are not the only risks facing us. Additional risks and uncertainties not currently known to us or that we currently deem to be insignificant also may materially and adversely affect our business, financial condition or operating results. 20 ITEM2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM3.DEFAULTS UPON SENIOR SECURITIES None. ITEM4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM5.OTHER INFORMATION None. ITEM6.EXHIBITS 31.1 Certification of Chief Executive Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act.* 31.2 Certification of Chief Financial Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act.* 32.1 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act.* 32.2 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act.* *Filed herewith. 21 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: August 13, 2007 GENIUS PRODUCTS, INC., a Delaware Corporation By: /s/ Trevor Drinkwater Trevor Drinkwater President and Chief Executive Officer (Principal Executive Officer) Dated: August 13, 2007 By: /s/ John Mueller John Mueller Chief Financial Officer (Principal Financial and Accounting Officer) 22 EXHIBIT 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER I, Trevor Drinkwater, certify that: 1. I have reviewed this quarterly report on Form 10-Q of Genius Products, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report. 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; and (b) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (c) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Dated: August 13, 2007 By: /s/ Trevor Drinkwater Trevor Drinkwater Chief Executive Officer (Principal Executive Officer) EXHIBIT 31.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER I, John Mueller, certify that: 1. I have reviewed this quarterly report on Form 10-Q of Genius Products, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report. 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; and (b) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (c) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Dated: August 13, 2007 By: /s/ John Mueller John Mueller Chief Financial Officer (Principal Financial Officer) EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER I, Trevor Drinkwater, Chief Executive Officer of Genius Products, Inc. (the “Registrant”), do hereby certify pursuant to Rule 15d-14(b) of the Securities and Exchange Act of 1934, as amended, and Section1350 of Chapter 63 of Title 18 of the United States Code that: (1) the Registrant's Quarterly Report on Form 10-Q of the Registrant for the period ended June 30, 2007 (the “Report”), to which this statement is filed as an exhibit, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: August 13, 2007 By: /s/ Trevor Drinkwater Trevor Drinkwater Chief Executive Officer EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER I, John Mueller, Chief Financial Officer of Genius Products, Inc. (the “Registrant”), do hereby certify pursuant to Rule 15d-14(b) of the Securities and Exchange Act of 1934, as amended, and Section1350 of Chapter 63 of Title 18 of the United States Code that: (1) the Registrant's Quarterly Report on Form 10-Q of the Registrant for the period ended June 30, 2007 (the “Report”), to which this statement is filed as an exhibit, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: August 13, 2007 By: /s/ John Mueller John Mueller Chief Financial Officer ANNEX B UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): August 10, 2007 GENIUS PRODUCTS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-27915 33-0852923 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) 2230 Broadway Santa Monica, California 90404 (Address of Principal Executive Offices) (Zip Code) (310) 453-1222 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On August 10, 2007, Genius Products, LLC (“Genius”), a subsidiary of Genius Products, Inc. (the “Company”), entered into a Credit Agreement (the “Credit Agreement”) and certain other loan documents with Société Générale, as administrative agent, as collateral agent and L/C Issuer, the lenders party thereto and SG Americas Securities, LLC, as lead arranger and sole bookrunner. The three-year, senior secured revolving credit facility provides for an initial commitment of $30 million and up to a total of $70 million based upon expected incremental commitments, to be provided from a consortium of banks including Société Générale. The borrowings under the revolving credit facility are based upon a borrowing base formula which includes eligible accounts receivables and Genius’ eligible intellectual property library, as set forth in the Credit Agreement. In determining Genius’ borrowing base availability, only Genius’ accounts receivables from licensors other than The Weinstein Company LLC (“TWC”) are included, as more specifically described in the Credit Agreement. Amounts under the revolving credit facility may be borrowed, repaid and reborrowed by Genius from time to time until maturity. The Credit Agreement will terminate on June 30, 2010, which termination date may be extended to August 10, 2010, upon the satisfaction of certain conditions. Voluntary prepayments and commitment reductions under the Credit Agreement are permitted at any time without fee (except with respect to eurocurrency loans) upon proper notice and subject to minimum dollar requirements. At Genius’ option, borrowings under the Credit Agreement are based on either LIBOR or the higher of the prime rate of Société Générale or the Federal Funds Rate plus 0.50%. The interest rates under the Credit Agreement vary depending on the percentage of loans outstanding. The interest rate varies from 250 basis points to 300 basis points above LIBOR for eurocurrency loans and 150 basis points to 200 basis points above the prime rate or Federal Funds Rate plus 0.50% for base rate loans. Genius must pay a quarterly commitment fee and various other fees set forth in the Credit Agreement. The obligations of Genius under the Credit Agreement are guaranteed by the Company and the subsidiaries of Genius and are secured by a security interest on substantially all personal property of Genius, the Company and its subsidiaries. TWC continues to have a first priority security interest in accounts receivables attributable to TWC content. The Credit Agreement contains affirmative, negative and financial covenants customary for credit facilities of this type, including, among other things, (i) limitations on indebtedness, liens, sales of assets, mergers, investments, dividends and redemptions, and (ii) minimum cash liquidity requirements and minimum borrowing base coverage requirements. The Credit Agreement contains events of default customary for credit facilities of this type (with customary grace periods, as applicable) and provides that upon the occurrence and during the continuance of an event of default, the interest rate on all borrowings will be increased and payment of all borrowings may be accelerated and/or the lenders’ commitments may be terminated. In addition, upon the occurrence of certain insolvency or bankruptcy related events of default, all amounts payable under the Credit Agreement automatically become immediately due and payable and the lenders’ commitments will automatically terminate. Pursuant to the Credit Agreement, the following agreements, among others, were also entered into by the Company, Genius and/or Genius’ subsidiaries and Société Générale: · Allocation of Accounts Receivable and Intercreditor Agreement; · Guaranty Agreement; and · Security Agreement. Also on August 10, 2007, and in connection with the Credit Agreement, Genius entered into a letter agreement (the “TWC Letter”) with The Weinstein Company LLC (“TWC”) under which Genius and TWC agreed to schedule payments currently owing to TWC by Genius under the Distribution Agreement dated July 17, 2006 (the “Distribution Agreement”), plus estimated amounts payable under the Distribution Agreement through December 31, 2007. In the TWC Letter, TWC also agreed to waive any remedies it may have attributable to past non-timely payments and reporting under the Distribution Agreement on or prior to August 10, 2007. The foregoing does not constitute a complete summary of the terms of the Credit Agreement or the above-listed ancillary transaction documents, which are attached as Exhibits 99.1 through 99.4. The descriptions of the terms of such agreements are qualified in their entirety by reference to such exhibits. Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The disclosure requirement of this Item 2.03 is included in Item 1.01 above and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1 Credit Agreement, dated as of August 10, 2007, by and among Genius Products, LLC, as borrower, Société Générale, as administrative agent, collateral agent and L/C Issuer, the lenders party thereto and SG Americas Securities, LLC, as lead arranger and sole bookrunner.* 99.2 Allocation of Accounts Receivable and Intercreditor Agreement, dated as of August 10, 2007, by and among Genius Products, LLC, The Weinstein Company LLC and Société Générale.* 99.3 Guaranty Agreement, dated as of August 10, 2007, by Genius Products, Inc. and each of the other signatories thereto, as guarantors, in favor of Société Générale. 99.4 Security Agreement, dated as of August 10, 2007, by and among Genius Products, LLC, Genius Products, Inc., each of the other signatories thereto and Société Générale.* * Exhibits and schedules are omitted but will be furnished to the Commission supplementally upon request. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENIUS PRODUCTS, INC. Date:August 16, 2007 By: /s/John P. Mueller John P. Mueller Chief Financial Officer EXHIBIT 99.1 Execution Version CREDIT AGREEMENT THIS CREDIT AGREEMENT, dated as of August10, 2007, is entered into by and among: (1)GENIUS PRODUCTS, LLC, a Delaware limited liability company (the “Borrower”); (2)each of the financial institutions party to this Agreement from time to time (each a “Lender” and collectively, the “Lenders”); and (3)SOCIÉTÉ GÉNÉRALE(“Société Générale”), as administrative agent for the Lenders (in such capacity, the “Administrative Agent”), as collateral agent for the Lenders (in such capacity, the “Collateral Agent”) and L/C Issuer. SG Americas Securities, LLC has been given the title of lead arranger and sole bookrunner in connection with this Agreement (in such capacity, the “Lead Arranger”). RECITALS A.The Borrower has requested that the Lenders provide a revolving credit facility (including a letter of credit subfacility) to the Borrower. B.The Lenders are willing to provide such revolving credit facility upon the terms and subject to the conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants herein contained, the parties hereto hereby agree as follows: ARTICLE I. INTERPRETATION. 1.01.Definitions. Unless otherwise indicated in this Agreement or any other Credit Document, each term set forth below, when used in this Agreement or any other Credit Document, shall have the respective meaning given to that term below or in the provision of this
